EXHIBIT 10.4
LICENSE AGREEMENT


This LICENSE AGREEMENT (this “Agreement”), effective as of July 19, 2010
(“Effective Date”), is by and between GlobalOptions, Inc., a Delaware
corporation (“Seller”) and GlobalOptions Services, Inc., a Delaware corporation
(“BUYER”).


WHEREAS, Seller, Parent and BUYER have entered into an Asset Purchase Agreement
as, dated as of June 11, 2010 (“Asset Purchase Agreement”), pursuant to which
Seller assigned, transferred and sold to BUYER all of its right, title and
interest in and to the Purchased Assets (as such term is defined in the Asset
Purchase Agreement); and


WHEREAS, Seller is willing to grant to BUYER an exclusive license to use the
Licensed Intellectual Property (as defined below) within the BUYER Field (as
defined below) in accordance with the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the sufficiency of which is acknowledged,
Seller and BUYER, intending to be legally bound, hereby agree as follows:


1.            Definitions.


“Agreement” has the meaning set forth in the Recitals.


“Asset Purchase Agreement” has the meaning set forth in the Recitals.


“Business” means Parent’s and Seller’s FSIU Business Unit (as defined in the
Asset Purchase Agreement) as presently conducted and any additional services
that BUYER may in the future elect to provide in connection with insurance
underwriting, regulatory compliance and claims, including without limitation,
durable medical equipment (processing and delivery), transportation and
translation services, Medicare set-asides, home health care, utilization review
and bill review, re-employment service and pharmacy benefits management.


“BUYER” has the meaning set forth in the Recitals.


“BUYER Field” means the fields of business included in the Business.


“Confidential Information” means, as to any party (“Disclosing Party”) all
information and data provided by or on behalf of such party to the other party
(“Receiving Party”) in written or other tangible medium and marked as
confidential, or if disclosed orally, confirmed in writing within thirty (30)
days after disclosure, except any portion thereof which: (a) is in the public
domain as of the date of this Agreement; (b) enters the public domain after the
date of this Agreement through no fault of the Receiving Party; (c) is
communicated to the Receiving Party after the date of this Agreement by a third
party free of any obligation of confidentiality; or (d) is independently
developed by the Receiving Party without use of, access to, or reference to the
Confidential Information of the Disclosing Party.


“Effective Date” has the meaning set forth in the Recitals.


“Law” has the meaning set forth in the Asset Purchase Agreement.


“Licensed Intellectual Property” means the intellectual property set forth on
Schedule A.


“Parent” means SellerOptions Group, Inc., a Delaware corporation.


“Participating Party” shall have the meaning set forth in Section 6.2(e).


“Person” has the meaning set forth in the Asset Purchase Agreement.


“Seller” has the meaning set forth in the Recitals.

 
 

--------------------------------------------------------------------------------

 

2.            Grant of Rights and Approvals
 
2.1           License.  Subject to the terms of this Agreement, and in
consideration of the amounts payable by BUYER to Seller and Parent under the
Asset Purchase Agreement and of the mutual covenants and agreements contained
herein and in the Asset Purchase Agreement, Seller hereby grants to BUYER, and
BUYER hereby accepts a worldwide, perpetual, irrevocable, exclusive,
royalty-free, fully paid-up right and license (including the right to
sublicense), solely in the BUYER Field to (i) use the Licensed Intellectual
Property, and (ii) make, have made, import, and sell and offer to sell, lease,
and otherwise distribute or transfer any products or services that embody or use
any portion(s) of the Licensed Intellectual Property.  The foregoing license
shall include BUYER’s right to (i) have administrative access to maintain and
manage the globaloptions.com website and to coordinate maintenance of the
globaloptionsgroup.com website and to enable customers accessing the each such
website to access BUYER’s other websites through links and/or click-through on
the globaloptions.com and globaloptionsgroup.com websites in a manner consistent
with the current links for the Business on such websites.  Any services provided
by BUYER for Seller with respect to the globaloptions.com and
globaloptionsgroup.com websites shall be covered by the Transition Services
Agreement between the parties.  Within 90 days after the date of this Agreement
the parties shall separate the websites and email addresses so that the
globaloptions.com website and email address is used exclusively for BUYER and
the globaloptionsgroup.com website and email address is used exclusively for
Seller.


2.2           Exclusivity.  Seller shall not, directly use or practice in any
manner whatsoever the Licensed Intellectual Property in the BUYER Field, nor
will Seller grant to any third-party any right or license that may include the
Licensed Intellectual Property for use or practice in the BUYER Field.  For
clarity, Seller shall cease to have any right to use or license the Licensed
Intellectual Property after BUYER purchases the Licensed Intellectual
Property.  Seller shall not license the James Lee Witt Associates business or
the Bode Technology business or any new commercial business, nor shall Seller
license any third party, to use the Licensed Intellectual Property; provided,
however, that the foregoing shall not restrict Seller’s right to continue using
the “GlobalOptions Group” name and associated logos as part of its corporate
identity.



2.3           Maintaining Distinctiveness.  BUYER shall maintain the
distinctiveness of the Licensed Intellectual Property and the image and high
quality of the goods and services bearing the Licensed Intellectual Property
presently offered by Seller.  At Seller’s reasonable request, BUYER shall
provide Seller an opportunity to review BUYER’s use of the trademarks that are
Licensed Intellectual Property to facilitate the Seller’s maintenance of quality
control of such trademarks.


3.            Purchase of Licensed Intellectual Property


3.1           Seller shall sell and BUYER shall purchase the Licensed
Intellectual Property for the additional payment of $1.00 twenty four (24)
months after Seller completes the sale of  the last business unit (James Lee
Witt Associates business unit and the Bode Technology business unit) or, if
earlier, on the date that Seller is acquired is no longer obligated to file
reports with the Securities and Exchange Commission, provided that Seller has
obtained any shareholder approval required for its name change (which approval
Seller shall use its best efforts to obtain once Seller is no longer required to
file such reports).


3.2           Seller shall promptly notify BUYER when the circumstance described
in Section 3.1 arise, at which time BUYER shall provide Seller with the
documentation necessary to transfer such Licensed Intellectual Property to
BUYER, and Seller shall thereafter execute such documentation so that BUYER may
record the same with any appropriate Governmental Authority.


3.3           Seller shall take all steps necessary to protect and preserve the
Licensed Intellectual Property, including keeping all registrations and filings
current, and shall not sell or assign the Licensed Intellectual Property and
will not otherwise enter into any agreement or grant any right, license, or lien
to any third party which in any way restricts Seller’s right to sell all of
right, title and interest in and to the Licensed Intellectual Property to BUYER
free and clear or any liens, claims or encumbrances.


3.4           If after sale of the Licensed Intellectual Property to BUYER,
Seller has a continuing need to use the name “GlobalOptions Group” and
associated logos to comply with any continuing corporate filing or reporting
obligation that Seller may have, BUYER shall grant Seller a non-exclusive,
royalty-free and fully paid license to use such name and logos to the extent
necessary to enable Seller to comply with such obligations.

 
 

--------------------------------------------------------------------------------

 

4.            Limitation of Liability; Indemnification.


4.1           EXCEPT FOR AMOUNTS PAYABLE WITH RESPECT TO THIRD PARTY
INDEMNIFICATION CLAIMS UNDER SECTION 4.2, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR LOST PROFITS OR FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF
LIABILITY.


4.2           Seller will indemnify and hold harmless BUYER and its members,
officers, partners, agents, successors and assigns from any and all losses,
liabilities, damages, demands, judgments, assessments and costs and expenses
arising from or in connection with (A) any breach of Seller’s representations,
warranties or covenants under this Agreement, (B) any claim that any Licensed
Intellectual Property or its use infringes or misappropriates any Intellectual
Property Right of a third party and (C) Seller’s use, promotion, sale or
distribution of any of the Licensed Intellectual Property in the Business and/or
BUYER Field.  BUYER will indemnify and hold harmless Seller and its directors,
officers, partners, agents, successors and assigns from any and all losses,
liabilities, damages, demands, judgments, assessments and costs and expenses
arising from or in connection with BUYER’s use, promotion, sale or distribution
of any of the Licensed Intellectual Property outside of the Business and/or
BUYER Field.  Notwithstanding any provision in this Agreement, the
indemnification herein shall be limited to the indemnification set forth in the
Asset Purchase Agreement.


5.            Confidentiality.


5.1           Nondisclosure.  Confidential Information of each party is the
exclusive property of such party.  Confidential Information of either party may
be used by the other party only in connection with the performance of this
Agreement or the exercise of the licenses set forth in this Agreement.  Each
party will protect the confidentiality of Confidential Information of the other
party in the same manner that it protects the confidentiality of its own
proprietary and confidential information of a similar nature, including, without
limitation, by entering into appropriate confidentiality agreements with
employees, independent contractors and subcontractors.  Access to and use of
Confidential Information will be restricted to those of Seller’s and BUYER’s
employees or contractors engaged in a use permitted under this Agreement and who
have been apprised of the confidential nature of such information.  Each party
will be responsible for any breaches of this Section 5 by its employees or
contractors.


5.2           Disclosure Upon Process.  In the event either party receives a
subpoena, or other validly-issued administrative or judicial process, requesting
that Confidential Information of the other party be disclosed, it will promptly
notify the other party of such receipt.  The party receiving such request will
thereafter be entitled to comply with such subpoena or other process, only to
the extent required by applicable Law; provided that any receiving party that is
required by applicable Law to disclose any Confidential Information shall
provide, so far as practicable and subject to compliance with Law, the providing
party with prompt prior written notice of such request or requirement, and shall
cooperate with the providing party to seek an appropriate protective order or
other remedy or to take steps to resist or narrow the scope of such request or
legal process.


5.3           Breach.  Breach or threatened breach of this Section 5 could cause
irreparable harm to the affected party and such party shall be entitled, without
first exhausting other remedies or procedures, to seek equitable relief,
including injunctive relief, in addition to all of its other rights and remedies
at Law or in equity that may be available to it.


6.             Defense and Enforcement of Licensed Intellectual Property.


6.1          Notice.  During the term of this Agreement, each of Seller and
BUYER shall use reasonable efforts to promptly inform the other in writing of
any infringement of the Licensed Intellectual Property by a third party of which
it has knowledge and shall provide the other party with any readily available
information relating to such infringement.


6.2           Defense and Enforcement only in the BUYER Field.  BUYER shall have
the first right, but not the obligation, to pursue, institute, and control any
defense or enforcement of the Licensed Intellectual Property solely in the BUYER
Field, including, without limitation, restraining or preventing any infringement
thereof, responding to any declaratory judgment action alleging invalidity or
non-infringement thereof, or responding to any counterclaim or response by a
Person in connection with an action for enforcement thereof undertaken by BUYER
as permitted herein.  Subject to the terms set forth herein, BUYER may collect
and retain for its own use all damages, profits, settlements and awards of
whatever nature recoverable from such defense and enforcement.


6.3           Defense and Enforcement only outside BUYER Field.  Seller shall
have the first right, but shall not the obligation, to pursue, institute and
control any defense or enforcement of the Licensed Intellectual Property,
outside the BUYER Field, including, without limitation, restraining or
preventing any infringement thereof, responding to any declaratory judgment
action alleging invalidity or non-infringement thereof, or responding to any
counterclaim or response by a Person in connection with an enforcement action
undertaken by Seller.  Seller may collect and retain for its own use all
damages, profits, settlements and awards of whatever nature recoverable from
such defense and enforcement.

 
 

--------------------------------------------------------------------------------

 

6.4           Defense and Enforcement in and outside BUYER Field.  Unless BUYER
has purchased the Licensed Intellectual Property pursuant to this Agreement,
Seller shall retain all rights, but shall have no obligation, to pursue,
institute and control any defense or enforcement of the Licensed Intellectual
Property with respect to possible infringement occurring both within and outside
the BUYER Field; provided, however, that BUYER will have participation rights
(as set forth below) in the BUYER Field with respect to such suit or action.
 If, with respect to any possible infringement, within sixty (60) days following
BUYER’s notification that BUYER requests Seller to enforce or defend the
Licensed Intellectual Property against an alleged infringer thereof, Seller does
not exercise its option to enforce or defend such Licensed Intellectual Property
then, within the BUYER Field, BUYER shall have the right to pursue the alleged
infringer or take control of any action initiated by Seller at BUYER’s expense,
and to collect for its own use all damages, profits, settlements, and awards of
whatever nature recoverable from such enforcement.  In any such case, Seller
will, to the extent permitted under applicable Law, substitute BUYER as party
plaintiff for purposes of pursuing any alleged infringer.  BUYER will confer
with Seller in the manner that it will pursue any enforcement or defense of the
Licensed Intellectual Property pursuant to the terms set forth herein and will
keep Seller reasonably apprised of all notices, communications and other
documentation related to such enforcement or defense action, and Seller shall
have, at its cost and expense, “participation rights” in any such actions
concerning the Licensed Intellectual Property outside the BUYER Field.  The
costs of prosecuting or defending any action pursuant to this Section shall be
borne by the party prosecuting or defending.  Any recoveries from such action
shall first be used to reimburse the parties for the costs of undertaking the
action. The balance shall be divided between the parties in accordance with the
percentage of the recovery attributable to infringement within the BUYER Field
and outside the BUYER Field.  If the infringement is not resolved through
litigation or the court fails to allocate damages in accordance with infringing
activities within the BUYER Field and outside the BUYER Field and it is not
otherwise clear given the nature of the enforcement action (e.g., BUYER’s
enforcement solely within the BUYER Field would result in only damages
attributable to the BUYER Field), the parties shall negotiate in good faith
regarding the portion of the recovery allocable to each party based upon
infringement within the BUYER Field and outside the BUYER Field Once BUYER has
purchased the Licensed Intellectual Property pursuant to this Agreement, BUYER
shall have all rights, but shall have no obligation, to pursue, institute and
control any defense or enforcement of the Licensed Intellectual Property with
respect to possible infringement occurring both within and outside the BUYER
Field.


6.5           Participation Rights. In all instances where a party has
participation rights, the party controlling such suit or action shall provide
the other party (the “Participating Party”) with copies of all pleadings and
other documents proposed to be filed and other related material submissions and
correspondence, in sufficient time to allow for review and comment by the
Participating Party.  The controlling party shall provide the Participating
Party and its counsel with an opportunity to consult with the controlling Party
regarding the filing and contents of any documents proposed to be filed by the
controlling party, and other material submissions and correspondence.  The
parties acknowledge that information shared by a party regarding enforcement of
the Licensed Intellectual Property is highly confidential and any disclosure of
such information shall be subject to Section 5 of this Agreement.


6.6           Counterclaims.  Notwithstanding any provisions to the contrary, in
the event that any counterclaim or response by a Person in connection with an
enforcement action undertaken by any prosecuting party is filed, where such
counterclaim or response may affect commercially valuable rights in the Licensed
Intellectual Property in which the other party has primary defense and
enforcement responsibility pursuant hereunder, such party shall have
“participation rights”, at its own expense.


6.7           Agreement to be Joined.  At BUYER’s request and cost, Seller will
join as a party to any defense or enforcement action pursued by BUYER pursuant
to this Agreement and will cooperate and assist, in all reasonable respects.


6.8           Settlements.  No settlement, or consent judgment or other
voluntary final disposition of a suit regarding the Licensed Intellectual
Property having effect within the BUYER Field may be entered into by Seller
without the consent of BUYER and such consent shall not be unreasonably denied
or delayed.  No settlement, or consent judgment or other voluntary final
disposition of a suit regarding the Licensed Intellectual Property having effect
outside the BUYER Field may be entered into by BUYER without the consent of
Seller.


6.9           Cooperation.   Seller shall cooperate with BUYER, including
executing authorizations if needed, to enable BUYER to exercise the rights set
forth in Sections 6.2, 6.4 and 6.5.

 
 

--------------------------------------------------------------------------------

 

7.            Term.


This Agreement shall commence as of the Effective Date and shall remain in
effect in perpetuity.  Seller understands and agrees that the Licensed
Intellectual Property licensed under this Agreement is critical to BUYER’s
operations and that under no circumstances may Seller seek to cancel or
terminate BUYER’s right to use the Licensed Intellectual Property.  Seller shall
have the right to enforce the limitations of such license under this Agreement.


8.             Representations and Warranties.  The parties hereto agree that,
in addition to and not in limitation of the rights and obligations under this
Agreement, the representations and warranties in Section 4.11 of the Asset
Purchase Agreement shall apply equally to the Licensed Intellectual Property and
Seller and Parent’s use thereof.


9.            Miscellaneous.


9.1           Relationship of Parties.  For the purposes of this Agreement, each
party hereto shall be, and shall be deemed to be, an independent contractor and
not an agent, partner, joint venturer, representative or employee of any other
party.  Neither party shall have authority to make any statements,
representations, compromise of rights or commitments of any kind, assume or
create any obligations, or to accept process for or take any other action which
shall be binding on the other party, except as may be explicitly provided for
herein or authorized in writing by the other party.


9.2           Notices.  All notices and other communications required or
permitted under this Agreement shall be deemed to have been duly given and made
if in writing and if served either by personal delivery to the party for whom
intended (which shall include delivery by Federal Express or similar responsible
overnight service) when received or if sent by facsimile transmission, with a
copy by personal delivery, Federal Express or similar responsible overnight
service) on the same day, when transmitted and receipt is confirmed by
telephone, bearing the address shown in this Agreement for, or such other
address as may be designated in writing hereafter by, such party:


If to Seller:          GlobalOptions Group, Inc.
75 Rockefeller Plaza
New York, New York 10019
Attention:  Harvey W. Schiller


with a copy to:


Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention:  Robert H. Friedman, Esq.
Facsimile No.:  (212) 451-2222


If to BUYER:       GlobalOptions Services, Inc.
5950 Hazeltine National Drive, Suite 650
Orlando, Florida 32822
Attention:  Frank Pinder
Telephone:  (407) 859-0997
Facsimile: (407) 377-1810


with a copy to:


Mayer Brown LLP
1675 Broadway
New York, NY  10019
Attention: Thomas M. Vitale
Telephone: (212) 506-2510
Facsimile: (212) 849-5510


9.3           Entire Agreement.  This Agreement and the Asset Purchase Agreement
herein embody the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings, oral or written, relative to said
subject matter.

 
 

--------------------------------------------------------------------------------

 

9.4           Binding Effect; Assignment.  This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon Seller, on the one hand, and BUYER, on the other, and their respective
successors and permitted assigns.  Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be transferred or assigned (by
operation of Law or otherwise) by the BUYER without the prior written consent of
the Seller, except that BUYER may assign its right and obligations hereunder
without the consent of the Seller, to an affiliate of such party or to a
purchaser of all or substantially all of the assets or business of the BUYER or
the surviving entity in any merger or consolidation of the BUYER.  Any transfer
or assignment of any of the rights, interests or obligations hereunder in
violation of the terms hereof shall be void and of no force or effect.  Subject
to the applicability of the obligations imposed on Parent or Seller, as the case
may be, in Section 9.12, Seller shall have the sole and absolute right to assign
this Agreement.


9.5           Captions.  The Section headings of this Agreement are inserted for
convenience only and shall not constitute a part of this Agreement in construing
or interpreting any provision hereof.


9.6           Waiver; Consent.  This Agreement may not be changed, amended,
terminated, augmented, rescinded or discharged (other than by performance), in
whole or in part, except by a writing executed by each of the parties hereto,
and no waiver of any of the provisions or conditions of this Agreement or any of
the rights of a party hereto shall be effective or binding unless such waiver
shall be in writing and signed by the party claimed to have given or consented
thereto.  Except to the extent that a party hereto may have otherwise agreed to
in writing, no waiver by that party of any condition of this Agreement or breach
by any other party of any of its obligations, representations or warranties
hereunder shall be deemed to be a waiver of any other condition or subsequent or
prior breach of the same or any other obligation or representation or warranty
by such other party, nor shall any forbearance by the first party to seek a
remedy for any noncompliance or breach by such other party be deemed to be a
waiver by the first party of its rights and remedies with respect to such
noncompliance or breach.


9.7           No Third Party Beneficiaries.  Nothing herein, expressed or
implied, is intended or shall be construed to confer upon or give to any Person,
firm, corporation or legal entity, other than the parties hereto, any rights,
remedies or other benefits under or by reason of this Agreement.


9.8           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.


9.9           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the domestic Laws of the State of
Delaware without giving effect to any choice or conflict of Law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Delaware.


9.10           Exhibits and Schedules.  Each reference in this Agreement to an
Exhibit or Schedule shall mean an Exhibit or Schedule annexed to this Agreement
and shall be incorporated into this Agreement by such reference.


9.11           Severability.  With respect to any provision of this Agreement
finally determined by a court of competent jurisdiction to be unenforceable,
such court shall have jurisdiction to reform such provision so that it is
enforceable to the maximum extent permitted by Law, and the parties shall abide
by such court’s determination.  In the event that any provision of this
Agreement cannot be reformed, such provision shall be deemed to be severed from
this Agreement, but every other provision of this Agreement shall remain in full
force and effect.


9.12           Merger; Consolidation.  If Parent, Seller or any of their
successors or assigns (a) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger, (b) directly or indirectly sells, transfers or conveys
to a Person (other than BUYER)  all or substantially all of its assets in a
single transaction or a series of related transactions, (c) transfers, sells or
assigns the Licensed Intellectual Property to a third party, or (d) consummates
a transaction the result of which is that any “person” or “group” (as such terms
are used in Section 13(d) and Section 14(d) of the Securities and Exchange Act
of 1934, as amended) becomes the owner, directly or indirectly, beneficially or
of record, of shares representing more than fifty percent (50%) of the voting
power represented by the Parent’s issued and outstanding capital stock on a
fully diluted basis, then, Parent or Seller shall provide BUYER notice prior to
the consummation of any of the transactions described in clauses (a) – (d) of
this Section 9.12, and proper provision shall be made so that such transferees,
successors and assigns of Parent or Seller, as the case may be, shall assume the
obligations set forth in this Agreement.

 
 

--------------------------------------------------------------------------------

 

9.13           Further Assurances.  Each of the parties to this Agreement shall
use its reasonable best efforts to effectuate the transactions contemplated
hereby.  Each party hereto, at the request of another party hereto, shall
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary or desirable for effecting completely
the consummation of the transactions contemplated by this Agreement.
 
[signature page follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their authorized representatives as an instrument under seal as of the Effective
Date.


SELLER
   
By:
 /s/ Harvey W. Schiller, Ph.D.
 
Name:  Harvey W. Schiller, Ph.D.
 
Title:  Chief Executive Officer
   
BUYER
   
By:  
/s/ Frank Pinder
 
Name:  Frank Pinder
 
Title:  President and Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


LICENSED INTELLECTUAL PROPERTY


1.             The following GlobalOptions names, logos and trademarks
(including, without limitation, BUYER’s right to use “GlobalOptions Services,
Inc.” as its corporate name and to use “GlobalOptions” as a “doing business as”
name):


TRADEMARKS
 
REGISTRATION NO.
 
INTERNATIONAL CLASS(ES)
 
COUNTRY
ACT WITH CONFIDENCE
 
3746871
 
045
 
United States
ACT WITH CONFIDENCE
 
3789998
 
045
 
United States
GLOBALOPTIONS
 
3453819
 
035, 045
 
United States
[ex10-4logo.jpg]
  
3701534
  
035, 036, 045
  
United States



The GLOBALOPTIONS GROUP name, logo and trademark are included in the Licensed
Intellectual Property but BUYER shall not have the right to use the name
“GLOBALOPTIONS GROUP” until Seller  ceases to use such name as its corporate
name.


2.             The GlobalOptions domain names and websites (including, without
limitation, globaloptions.com and the right to retain the current email
addresses containing the globaloptions.com address).


The globaloptionsgroup.com domain name and website are included in the Licensed
Intellectual Property but except as set forth in Section 2.1, BUYER shall not
have the right to use the globaloptionsgroup.com domain name and website until
Seller  ceases to use name GLOBALOPTIONS GROUP as its corporate name including
the period of time the SELLER licenses the name GLOBALOPTIONS GROUP from the
BUYER.

 
 

--------------------------------------------------------------------------------

 